IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JIMMY W. SHIRAH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-0412

PEGGY C. BRANNON,

      Appellee.

_____________________________/

Opinion filed March 4, 2016.

An appeal from an order of the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Jimmy W. Shirah, pro se, Appellant.

Peggy C. Brannon, pro se, Appellee (no appearance).




PER CURIAM.

      DISMISSED. The Court has determined that appellant’s notice of appeal

failed to invoke its appellate jurisdiction in a timely manner. Accordingly, the

appeal is dismissed.

ROBERTS, C. J., MAKAR and OSTERHAUS, JJ., CONCUR.